Citation Nr: 0532433	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-19 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability. 

2.  Entitlement to service connection for degenerative 
arthritis of the hands, neck, shoulders and legs. 

3. Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
July 1968 and from July 1969 to May 1973.  He also served 
later in the Army Reserves.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision.  The veteran filed his 
notice of disagreement in August 2002, the RO issued a 
statement of the case in June 2003, and the veteran perfected 
his appeal later that month.  

In his substantive appeal, the veteran requested a hearing 
before a Board Member or Veterans Law Judge in Washington, 
DC.  The veteran was notified of the date and time of his 
scheduled hearing, but he failed to appear.  

In May 2004, the Board remanded the veteran's claim for 
further development, and the matter has since been returned 
to the Board.  


FINDINGS OF FACT

1.  The preponderance of evidence fails to show a current 
left leg disability, related to military service.

2.  The preponderance of evidence fails to link the veteran's 
arthritis with his time in service.

3.  Auditory testing shows that the veteran's left ear had a 
pure tone threshold average of 18 decibels in the 1000 Hertz 
to 4000 Hertz range, with no three frequencies at 500, 1000, 
2000, 3000, and 4000 hertz at 26 decibels or more, and none 
at or above 40 decibels, and a speech recognition score of 
100 percent.

4.  Auditory testing shows that the veteran's right ear had a 
pure tone threshold average of 26 decibels in the 1000 Hertz 
to 4000 Hertz range, with no three frequencies at 500, 1000, 
2000, 3000, and 4000 hertz at 26 decibels or more, and none 
at or above 40 decibels, and a speech recognition score of 98 
percent.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg 
disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303 (2005).

2.  The criteria for service connection for arthritis of the 
hands, neck, shoulders and legs are not met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303 (2005).

3.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Left Leg

The veteran is seeking service connection for a left leg 
disability, which he contends (such as in his notice of 
disagreement) was incurred as a result of a fractured leg 
during active duty.

Service medical records, including the reports of service 
entrance and separation examinations, are void of any 
complaints or clinical findings of an injury to the left leg 
or for the residuals thereof.  Indeed, the evidence on file 
does not show any recorded complaints of such an injury until 
the veteran's original claim for service connection was 
received in July 2001, more than thirty years after the leg 
was alleged to have been fractured.

In March 2005, the veteran underwent a VA examination of his 
left leg, at which the veteran reported that he had injured 
his leg while stepping over a log while on patrol; that he 
was given a make shift walking cane; and that he was walking 
by late the following afternoon.  Upon physical examination, 
the examiner found no redness, heat, swelling or deformity 
associated with the left leg.  While the veteran did have 
soreness over the middle third of both legs which was greater 
on the left than on the right, the examiner found the 
examination of the left leg to be unremarkable and noted that 
X-rays were negative for evidence of an old fracture.  

The medical evidence of record fails to show evidence of a 
current disability linked by competent evidence to military 
service, including combat.  As such, the veteran's claim is 
denied.


Arthritis

The veteran asserted (such as in his notice of disagreement) 
that he incurred arthritis of the hands, neck, shoulders and 
legs as a result of a helicopter accident in service in which 
he was thrown forward and downward, receiving injuries to his 
neck, shoulders, hands and legs, which he believes eventually 
resulted in post-service arthritis.

Service medical records reflect intermittent complaints of 
soreness in various joints, including pain in his right arm 
and across his chest and neck.  In March 1968, the veteran 
presented for treatment and was diagnosed with a strained 
acromioclavicular joint, and the veteran was treated for non-
union of the navicular bone in his right wrist in November 
1972.  However, there is no record of the helicopter crash 
reported by the veteran, nor treatment for any of the 
injuries he claims to have sustained.

On his separation physical in May 1973, the veteran's upper 
and lower extremities were found to be normal, and the only 
note made by the medical officer was that the veteran had 
mild tenderness over the right navicular bone, and the 
veteran answered "no" when asked if he had then, or had 
ever had, arthritis or rheumatism; on a reenlistment physical 
in June 1977, the veteran again answered "no" when asked if 
he had then, or had ever had, arthritis or rheumatism; and, 
on a quadrennial physical in June 1981, the veteran also 
answered "no" when asked if he had then, or had ever had, 
arthritis or rheumatism.

Current medical evidence reflects that the veteran now has 
arthritis in several joints.  The veteran was diagnosed with 
early degenerative joint disease in his shoulders at a 
November 2001 VA examination; and private outpatient 
treatment and examination reports from 1999 through 2001, 
include treatment for arthritis.  Furthermore, X-rays taken 
in January 2001 show degenerative changes in the 
acromioclavicular joint of the right shoulder, bony lesions 
on the right humerus, and mild narrowing of the C4 
intervertebral foramina in the cervical spine. 

However, the veteran's claims file is void of a medical 
opinion of record linking his diagnosed arthritis with his 
time in service.  The report of a VA examination in March 
2005, shows that after examining the veteran and reviewing 
his claims folder, the examiner acknowledged the X-ray 
evidence showing degenerative changes, but indicated that the 
changes appeared to be age related, and opined that given the 
totality of the evidence he was unable to attribute the 
changes to the veteran's time in service, without resorting 
to mere conjecture and speculation.

While the veteran has asserted that his arthritis is the 
result of an in-service helicopter crash, lay testimony is 
not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's assertions may not provide the requisite 
nexus linking his arthritis with his time in service.

Evidence shows arthritis in several of the veteran's joints, 
but the veteran's claims file is void of a medical opinion of 
record attributing the arthritis to the veteran's time on 
active duty.  Given the lack of a medical opinion of record 
indicating a relationship between the veteran's arthritis and 
his time in service, and considering that the VA examiner 
found the arthritic changes to be age related rather than 
service related, the Board finds that the preponderance of 
evidence is against the veteran's claim, and, as such, 
reasonable doubt cannot be resolved in his favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  Accordingly, the veteran's 
claim of entitlement to service connection for arthritis is 
denied.

Hearing Loss

The veteran asserted (such as in his notice of disagreement) 
that military noise exposure while on active duty in Vietnam 
caused bilateral hearing loss. 

The veteran's entrance examination in July 1965 reflects 
normal ears and hearing upon clinical evaluation, and service 
medical records are absent of any complaints, treatment or 
diagnosis of any hearing disability.

At his May 1973 separation physical, the veteran's ears were 
found to be normal, and the veteran answered "no" when 
asked if he had then, or had ever had, hearing loss.  The 
results of audiological testing showed no hearing loss.  
Audiological testing conducted as part of a reenlistment 
physical in June 1977 again showed no hearing loss, and the 
veteran again answered "no" when asked if he had then, or 
had ever had, hearing loss.  On a quadrennial physical in 
June 1981, the veteran also answered "no" when asked if he 
had then, or had ever had, hearing loss, and audiological 
testing again showed no hearing loss.

No post-service private or VA treatment records for hearing 
loss are associated with the claims folder.

In September 2002, the veteran underwent a VA audiological 
examination at which he was found to have moderate high 
frequency sensorineural hearing loss in each ear.  However, 
no opinion was provided regarding the causation of the 
veteran's high frequency hearing loss.

The veteran underwent a second VA audiologic examination in 
March 2005.  The examiner noted the veteran's history of 
military noise exposure and the lack of hearing protection.  
The results of the clinical testing are as follows, with pure 
tone thresholds recorded in decibels:

 


HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
15
15
RIGHT
25
25
25
25
30

Testing revealed an average pure tone threshold of 18 in left 
ear and 26 in the right ear and a speech recognition score on 
the Maryland CNC word list of 100 percent in the left ear and 
98 percent in the right ear.  The examiner indicated that 
hearing was normal in the veteran's left ear and normal for 
rating purposes in the right ear.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the most recent hearing examination 
conducted in March 2005 failed to show for either ear a 
decibel loss in any pure tone threshold of 40 decibels or 
greater; losses in any 3 frequencies of 26 decibels or more; 
or a speech recognition score below 94 percent.  Accordingly, 
the Board finds that the veteran currently does not meet the 
criteria for a hearing loss in either ear, and therefore he 
does not presently have a hearing disability in either ear 
for rating purposes.  The Board notes that in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the veteran's claim of entitlement to service 
connection for hearing loss is denied. 

II.  Duties to notify and assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In this case, the RO provided the veteran notice in a June 
2004 letter, which clearly advised the veteran of all four 
elements required by Pelegrini II, as stated above. 

Although notice was obviously provided after the initial 
adjudication, this is harmless error and the veteran is not 
prejudiced thereby.  He has corresponded on numerous 
occasions with VA during the course of his appeal; and in 
response to a July 2001 letter from VA, the veteran submitted 
a statement in support of his claim that same month which 
indicated that he understood: 1) the evidence VA needs to 
support his claim; 2) what evidence VA will attempt to 
obtain; 3) What evidence VA already has pertaining to the 
claim; and 4) what evidence he needed to furnish in 
connection with his claim.  Additionally, the RO 
readjudicated the veteran's claim in a June 2005 supplemental 
statement of the case (which also contained the complete text 
of 38 C.F.R. § 3.159).  In short, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA has also fulfilled the duty to assist: VA has acquired 
private and VA records that the veteran identified.  The 
veteran has also been provided with a number of VA 
examinations (the reports of which have been associated with 
the claims folder).    

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.  


ORDER

Service connection for a left leg disability is denied.

Service connection for degenerative arthritis of the hands, 
neck, shoulders and legs is denied.

Service connection for bilateral hearing loss is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


